Citation Nr: 0214579	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  00-18 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increase in a 40 percent rating for 
traumatic arthritis of the lumbar spine with history of 
compression fracture and traumatic arthritis of the dorsal 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1969 to July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of August 2000, 
which denied a rating in excess of 40 percent for the 
veteran's service-connected back disability (traumatic 
arthritis of the lumbar spine with history of compression 
fracture and traumatic arthritis of the dorsal spine).  A 
videoconference hearing was held before a member of the Board 
in August 2002.  

In August 2002, the RO denied a claim for a total rating 
based on individual unemployability due to service-connected 
disability.  To date, such RO decision has not been appealed, 
and that issue is not before the Board. 


FINDINGS OF FACT

1.  The veteran's service-connected back disability includes 
traumatic arthritis of the lumbar spine with severe 
limitation of motion.  While there is a history of 
compression fracture of the lumbar spine, there is currently 
no demonstrable deformity of a vertebral spine.  

2.  The service-connected back disability also includes 
traumatic arthritis of the thoracic spine with moderate to 
severe limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
traumatic arthritis of the lumbar spine with history of 
compression fracture have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.71a, Codes 5003, 
5010, 5285, 5292 (2001).

2.  The criteria for separate rating of 10 percent for 
arthritis of the thoracic spine have been met.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 2002); 38 C.F.R. § 4.71a, Codes 5003, 
5010, 5291 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active service from June 1969 to July 1981.  
During service he injured his back, including reported lumbar 
vertebral fracture.  In 1988 the RO granted service 
connection and a 10 percent rating for a back condition 
described as traumatic changes of the lumbar spine with 
history of compression fracture and traumatic changes of the 
dorsal spine.  In 1991 the RO increased the rating for this 
back condition to 20 percent.  In 1996 the Board increased 
the back rating to 40 percent.

VA clinical records show that in June 1999, the veteran 
complained of increasing back pain, and numbness and tingling 
into the lower extremities.  On examination, there was 
limitation of forward flexion.  There was no swelling or 
tenderness to palpation and motor was 5/5.  Subsequently, he 
has continued to be treated for multiple medical conditions, 
including back pain.   

On a VA examination in June 2000, the veteran stated that his 
back was in constant pain, and he could not sleep more than 
two hours.  He said that physical therapy, a TENS unit, and 
medication had not helped.  On examination, the veteran 
walked with a slow gait.  He could remove and replace his 
socks and shoes without difficulty.  All movements were very 
slow.  His balance was fair.  He was able to walk on heels 
and toes and squat without difficulty.  There was no 
paraspinal tenderness or abnormal curvatures noted in the 
spine.  Range of motion was limited.  Sensory function was 
normal.  There was no wasting of muscles in the lower 
extremities, and deep tendon reflexes were 2+ and 
symmetrical.  There was no tenderness, muscular wasting, or 
abnormal curvatures of the thoracic spine.  Range of motion 
of the thoracic spine was limited to 20 degrees of flexion 
and 20 degrees of rotation bilaterally.  The impression was 
chronic low back pain due to degenerative joint disease, and 
traumatic arthritis of the lumbosacral and thoracic spine 
with history of compression fracture of the lower dorsal 
spine.  There were obvious limitations in range of motion and 
activities due to pain; however, there was no evidence of 
loss of endurance or loss of balance.  

X-rays of the lumbar spine in October 2000 disclosed 
osteopenia.  The disc spaces and vertebral body heights were 
well maintained.  There were minimal hypertrophic changes of 
the vertebrae.  There was more hypertrophic spurring of the 
thoracic vertebrae.  No other abnormalities were shown.  

A magnetic resonance imaging (MRI) scan of the lumbar spine 
in October 2000 revealed the disc spaces to be well 
maintained in heights.  There was mild loss of height of T11.  
There was thought to be a benign incidental hemangioma.  The 
distal thoracic cord and conus showed no abnormalities.  
There were some modest disc bulges at L3-L4, L4-5, and L5-S1, 
but no significant canal or foraminal stenosis, or focal disc 
herniations.  

In October 2000, the veteran had an epidural block, which 
initially provided relief from back pain.  However, in 
December 2000, he again complained of back pain.  
Subsequently, he has undergone numerous epidural pain blocks, 
which he states have only been effective very short periods 
of time.  An MRI scan in December 2000 again disclosed an 
area thought to represent a benign hemangioma.  The L3-4, L4-
5, and DL5-S1 interspaces were unremarkable.  There was no 
definite herniation of disc material.  There were 
hypertrophic changes involving the facet joints.  

On a VA neurological examination in December 2000, the 
veteran complained of low back pain radiating into both legs 
and feet ever since a back injury in service with a 
compression fracture.  On examination, he looked very 
uncomfortable, and was unable to sit due to pain.  He stood 
throughout the examination except during reflex testing.  
Vibratory sense was intact distally, and there was no 
atrophy. His gait was antalgic.  Reflexes were 2+.  Plantar 
response was neutral.  The examiner noted that generally the 
pain from compression fracture was shorter in duration, and 
as the veteran appeared very impaired due to back pain, there 
may be additional factors present other than the original 
injury.   

On a VA orthopedic examination in December 2000, the veteran 
said he had low back pain present at all times, which was not 
improved with medication.  He said he was having difficulties 
at work, due to having to get up and move around frequently.  
X-rays of the back showed facet disease throughout the spine.  
On examination, there was tenderness over the spinous 
processes at the lower back.  Range of motion in the lumbar 
spine was severely limited.  Straight leg raising was 
negative.  There was no evidence of motor or sensory loss of 
the lower extremities.  Range of motion of the dorsal spine 
was difficult to ascertain due to his lumbar spine.  There 
was tenderness at the level of T11-12.  There was pain with 
motion in both the lumbar and dorsal spine areas.  The 
impression was arthritis of the lumbar, dorsal, and cervical 
spine.     

In July 2001, he was referred to the neurosurgery clinic for 
an evaluation.  He said he continued to have symptoms of back 
pain with periodic exacerbations.  He reported constant low 
back pain with diffuse radiation to the back of the thigh.  
He indicated that there were periods when the symptoms were 
severely exacerbated, significantly affecting his activities 
of daily living.  Extensive conservative treatments, 
including pain medication, physical therapy, TENS unit, and 
epidural injections had not provided any significant relief.  
The doctor noted that the veteran was not a good historian.  
On examination, he was not in acute distress.  There was 
diffuse tenderness in the spine, most marked around the L5-S1 
region.  His straight leg raising was to 90 degrees 
bilaterally.  He had normal motor strength and tone.  He 
could walk on heels and toes and had no focal neurology 
signs.  An MRI scan was reviewed, which showed multilevel 
disc degeneration, without focal herniation or focal 
stenosis.  The impression was chronic lumbago.  A facet 
rhizotomy to relieve pain was recommended, which was 
performed in July 2001.  

On a follow-up evaluation in September 2001, the veteran 
stated that his low back pain was manageable, although he 
said the rhizotomy did not help.  In October 2001, his back 
pain was noted to have returned.  

A VA compensation examination was conducted in October 2001.  
The veteran walked slowly and deliberately, holding his back 
rigid.  He said that he had exacerbations in which he would 
have numbness in both lower extremities and would have to lie 
down with a heating paid.  The only relief he could find was 
to change positions frequently.  On examination, there was 
some tenderness to the paralumbar muscle and slight 
straightening of the lordotic curve.  Straight leg raising 
elicited some pain the back bilaterally.  His reflexes were 
2+ and equal in the knee and 1+ and equal at the Achilles 
tendon.  There was some numbness over the lateral aspect of 
both thighs, as well as both lower legs.  He could stand on 
his toes and heels with difficulty and pain.  He was unable 
to squat, due to back pain.  Range of motion of the low back 
was 20 degrees of flexion, 10 degrees of extension, lateral 
flexion of 10 degrees bilaterally, and 5 degrees of rotation 
bilaterally, all limited by pain.  The impression was 
degenerative disc disease of the lumbar spine with nerve root 
involvement with bilateral sciatica, recurrent.  Strength was 
hard to assess, due to pain.  There would be easy 
fatigability, secondary to pain.  His activities were limited 
from consistent sitting or standing or walking, due to pain.  

In November 2001, he underwent a facet block injection.  In 
December 2001, he said the pain had gradually returned one 
week after the injection, and he complained that the pain was 
worse than before the block.  He was not currently taking any 
anti-inflammatory medication.  On examination, he was in no 
acute distress in the standing position. There was no 
tenderness to palpation in the lower back or lower 
extremities.  There was normal muscle tone in the lower 
extremities, and intact touch sensation.  

In February 2002, he complained of worsening back pain.  He 
said he had been doing some light yard work lately.  He had 
lumbar tenderness, and negative straight leg raising.  He was 
advised to avoid lifting, straining and yard work.  He was 
prescribed a back brace.  In March 2002, he complained of 
worsening low back pain.  He did a lot of sitting with his 
job.  He had tenderness of the lower lumbar spine, positive 
right straight leg raising, motor which was 4/5 in both lower 
extremities, and normal sensory.  When seen for follow-up in 
April 2002, there were lumbar spasms.  Straight leg raising 
was negative.  Sensation was intact in the lower extremities.  
The assessment was myofascial spasm.  

An MRI of the lumbar spine in May 2002 noted that the focal 
area most likely due to hemangioma was again demonstrated.  
There was no evidence of spinal stenosis or disc protrusion.  
There were some hypertrophic facet changes at the L4-5 and 
L5-S1 levels, with no encroachment on the nerve root 
demonstrated.  

In August 2002, the veteran appeared at a Board 
videoconference hearing.  He said he received all of his 
medical care at the VA.  He said he was employed full time, 
although due to his constant pain, he was experiencing 
problems with his co-workers.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for a higher 
rating for his back disability, and of the respective 
obligations of the VA and him to obtain different types of 
evidence.  Identified treatment records have been obtained, 
and VA examination has been provided.  The Board is satisfied 
that the notice and duty to assist provisions of the law have 
been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159); Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

The veteran contends that he has constant pain in both the 
lumbar and thoracic spinal segments, which has been 
refractory to all treatment.

Disability evaluations are assigned by applying a schedule of 
ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Arthritis is rated on the basis of limitation of motion of 
the affected joints.  38 C.F.R. § 4.71a, Code 5003 
(degenerative arthritis) and Code 5010 (traumatic arthritis).  

Limitation of motion of the lumbar spine is rated 40 percent 
when severe.  38 C.F.R. § 4.71a, Code 5292.  This is the 
maximum rating for limitation of motion of the lumbar spine

Currently, the veteran is in receipt of a 40 percent rating 
for his back disability based on limitation of motion of the 
lumbar spine.  Thus, even considering the effects of pain, no 
more than a 40 percent rating is warranted for limitation of 
motion of the lumbar spine.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
Johnston v. Brown, 10 Vet.App. 80 (1997).

It is contended that the veteran should be awarded a separate 
rating based on demonstrable deformity of a vertebral body, 
pursuant to 38 C.F.R. § 4.71a, Code 5285.  Although there is 
a history of compression fracture of the lumbar spine, recent 
X-rays have not shown a vertebral body deformity as would 
justify this separate rating.

It is contended that the veteran should be awarded a separate 
rating for arthritis with limitation of motion of the 
thoracic spine.  See 38 C.F.R. § 4.45(d) (the thoracic and 
lumbar spine are separate groups of minor joints).  
Limitation of motion of the dorsal (thoracic) spine is rated 
0 percent when slight, and 10 percent when moderate or 
severe.  38 C.F.R. § 4.71a, Code 5291.  Although the 
examination in December 2000 was unable to separately 
determine range of motion in the thoracic spine, the 
examination in June 2000 found limitation of motion in the 
thoracic spine.  Moreover, in October 2000, the arthritic 
changes in the thoracic spine were noted to be more 
pronounced than in the lumbar spine.  The evidence as a whole 
provides a reasonable basis for finding that there is 
arthritis with moderate to severe limitation of the thoracic 
spine, warranting a separate 10 percent rating under Codes 
5010 and 5291. 

The veteran also complains of radiation of numbness and pain 
into his lower extremities, and intervertebral disc disease 
has been reported as a diagnosis on occasion.  The October 
2001 VA examination resulted in an impression of degenerative 
disc disease of the lumbar spine with nerve root involvement 
with bilateral sciatica.  Nevertheless, MRI scans, while 
showing slightly bulging discs in the lumbosacral spine, have 
failed to disclose any disc herniation or nerve root 
involvement, including the most recent scan in May 2002.  It 
is noteworthy that the neurosurgeon who evaluated the veteran 
in July 2001, while noting multilevel disc degeneration, also 
noted that there was no focal herniation or focal stenosis, 
and his diagnosis was lumbago.  The evidence does not show 
that the veteran has intervertebral disc syndrome, and 
especially to the degree required for a higher rating under 
Code 5293.  

In sum, the Board finds that the veteran's service-connected 
back condition is to be assigned a 40 percent rating for 
traumatic arthritis of the lumbar spine with history of 
compression fracture, plus a separate 10 percent rating for 
traumatic arthritis of the thoracic spine.  To that extent, 
the claim for a higher rating for a back disorder is allowed.  
The benefit-of-the-doubt rule has been considered.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  










ORDER

The veteran's service-connected back condition is to be 
assigned a 40 percent rating for traumatic arthritis of the 
lumbar spine with history of compression fracture, plus a 
separate 10 percent rating for traumatic arthritis of the 
thoracic spine.  To this extent, the appeal for a higher 
rating for the back condition is granted.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

